573 F.2d 1137
Mark David OLIPHANT, Plaintiff-Appellant,v.Edward SCHLIE, Chief of Police of the City of Bremerton, andthe Suquamish Indian Tribe Richard Belmont, Jr., Chairman ofCouncil of Suquamish Indian Tribe, Donald Bread, SuquamishTribal Manager, Fred Guardipee, Suquamish Tribal PoliceOfficer, Grace Duggan, Suquamish Tribal Judge, Cecelia Hawk,Suquamish Tribal Judge, and George M. Felshaw,Superintendent of the Western Washington Tribal Agency,Defendants-Appellees.
No. 74-2154.
United States Court of Appeals,Ninth Circuit.
April 25, 1978.

1
Philip P. Malone (argued), Poulsbo, Wash., for plaintiff-appellant.


2
Barry Ernstoff (argued), Seattle, Wash., for defendants-appellees.

ORDER

3
Before DUNIWAY and KENNEDY, Circuit Judges, and BURNS, District Judge.


4
Pursuant to the mandate of the Supreme Court in this case (Oliphant v. The Suquamish Indian Tribe, et al., --- U. S. ----, 98 S.Ct. 1011, 55 L.Ed.2d 209 (1978)), that Court having reversed the judgment of this court, 544 F.2d 1007, and remanded the case to us for further proceedings, it is hereby ordered:


5
The judgment of the district court is reversed and the case is remanded to that court with directions to issue a writ of habeas corpus.